___________

                                       No. 95-3228
                                       ___________

United States of America,                    *
                                             *
              Appellee,                      *
                                             *    Appeal from the United States
     v.                                      *    District Court for the
                                             *    Eastern District of Missouri.
Kenny Robertson,                             *         [UNPUBLISHED]
                                             *
              Appellant.                     *


                                       ___________

                          Submitted:    May 30, 1996

                              Filed:   June 7, 1996
                                       ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.

     Kenny Robertson appeals his conviction following his guilty plea to
being a felon in possession of a firearm in violation of 18 U.S.C.
§ 922(g)(1).       Relying on United States v. Lopez, 115 S. Ct. 1624 (1995),
Robertson argues that Congress lacks the authority to make a felon's mere
possession    of    a    firearm   a   federal   crime.   Robertson's   argument   is
foreclosed, however, by our holding in United States v. Rankin, 64 F.3d
338, 339 (8th Cir.) (per curiam), cert. denied, 116 S. Ct. 577 (1995).             We
thus affirm the judgment of conviction.


     A true copy.


              Attest:


                        CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.